DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 83-88 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 April 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 69, 75, 77, 78, 80 and 81 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Glucksman ‘766.
	There is disclosed in Glucksman a machine 100 for preparing a beverage product from infusible materials, the machine comprising: a brew chamber 143 adapted for containing infusible materials, the brew chamber having a fluid inlet 124C and a fluid outlet 124D; a brewing wand 158 containing both an inlet tube 116B for transferring fluid from a receptacle 104 to the fluid inlet of the brew chamber and a dispensing tube 116C for transferring fluid from the fluid outlet of the brew chamber to the fluid receptacle; a fluid pump 108 for recirculating fluid through the brew chamber, the fluid pump receiving the fluid from the fluid receptacle through the inlet tube; a brew chamber lid 148; and a brew chamber base portion 144.
	In regards to claim 80, the brew chamber base can be rotated along with the receptacle 106 which forms the brew chamber, when the receptacle is removed from the wand and tilted.
	In regards to claim 81, the term “proximate” is relative and has been presented no defined location in the claim with respect to the brew chamber and chamber lid portion.
Allowable Subject Matter
Claims 70-74, 76, 79 and 82 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The patent to Fogg is cited for its disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761